Name: Commission Decision No 2071/2000/ECSC of 29 September 2000 correcting Decision No 284/2000/ECSC imposing a definitive countervailing duty on imports of certain flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating in India and Taiwan and accepting undertakings offered by certain exporting producers and terminating the proceeding concerning imports originating in South Africa
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  Asia and Oceania;  technology and technical regulations;  agricultural policy;  Africa
 Date Published: 2000-09-30

 Avis juridique important|32000S2071Commission Decision No 2071/2000/ECSC of 29 September 2000 correcting Decision No 284/2000/ECSC imposing a definitive countervailing duty on imports of certain flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating in India and Taiwan and accepting undertakings offered by certain exporting producers and terminating the proceeding concerning imports originating in South Africa Official Journal L 246 , 30/09/2000 P. 0032 - 0033Commission Decision No 2071/2000/ECSCof 29 September 2000correcting Decision No 284/2000/ECSC imposing a definitive countervailing duty on imports of certain flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, not clad, plated or coated, in coils, not further worked than hot-rolled, originating in India and Taiwan and accepting undertakings offered by certain exporting producers and terminating the proceeding concerning imports originating in South AfricaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Decision No 1889/98/ECSC of 3 September 1998 on protection against subsidised imports from countries not members of the European Coal and Steel Community(1), and in particular Articles 13 and 15 thereof,After consulting the Advisory Committee,Whereas:(1) Commission Decision No 284/2000/ECSC(2) contained a number of inaccuracies as a result of inadvertent errors.(2) In order to rectify those inaccuracies, it is necessary to correct that Decision with effect from the date of its entry into force,HAS ADOPTED THIS DECISION:Article 1Decision No 284/2000/ECSC is corrected as follows:1. In Article 1(2) in the table, the row for India is replaced by the following:">TABLE>"2. In Article 2(1), the table is replaced by the following:">TABLE>"Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 5 February 2000.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 September 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 245, 4.9.1998, p. 3.(2) OJ L 31, 5.2.2000, p. 44.